


MORF3D, INC.




SECURED CONVERTIBLE PROMISSORY NOTE




$500,000.00

Los Angeles, California

March 27, 2017




WHEREAS, on March 13, 2017, Sigma Labs, Inc., a Nevada corporation (the
“Holder”) loaned to Morf3D, Inc., an Illinois corporation (the “Company”),
$150,000 (the “Original Loan”) pursuant to a Secured Promissory Note (the
“Original Note”);




WHEREAS, the Original Loan was made in contemplation of a possible transaction
or transactions in which the Holder would make an additional loan to the Company
and, thereafter possibly acquire or merge with the Company (a “Possible
Combination”);




WHEREAS, the Holder is now willing to loan an additional $350,000 (the
“Additional Loan”) to the Company and the Company is willing to accept this
additional loan, in contemplation of the Possible Combination; and




WHEREAS, the Holder and the Company agree that the Original Note is hereby
cancelled, of no further force and effect, and a copy of the Original Note shall
be returned to the Company marked “cancelled”, and that the outstanding
principal amount of the Original Loan, all unpaid interest and other amounts
due, along with the Additional Loan are hereby represented by this Secured
Convertible Promissory Note (this “Note”) in the aggregate principal amount of
$500,000.00.




1.

Principal and Interest. The Company, for value received, hereby promises to pay
to the order of the Holder in lawful money of the United States, the principal
amount of Five Hundred Thousand and no/100 Dollars ($500,000.00) (the “Loan”),
together with interest accrued on the unpaid principal of this Note at the rate
of seven percent (7.0%) per annum commencing on the date of disbursement of the
Loan. Subject to the conversion provisions of this Note, accrued interest on
this Note shall be payable on the Maturity Date or the Payment Date (as such
terms are defined below), as applicable. The Company agrees to use the principal
amount of this Note only for leasing an EOS M 400 system, Company payroll and
general working capital.




Subject to the conversion provisions of this Note, this Note is due and payable
in full (a) on March 27, 2018 (the “Maturity Date”) or (b) on demand by written
notice following an Event of Default (as defined below). The Company shall, on
the Maturity Date or, if earlier, within one (1) business day of receipt of the
written notice referred to in the immediately preceding sentence (the “Payment
Date”), pay the outstanding principal and all accrued and unpaid interest on
this Note as of the Maturity Date or the Payment Date, as applicable.




The Holder acknowledges and agrees that the provisions of this Note are not
contingent on the occurrence of a Possible Combination, and that, absent an
Event of Default, the Holder has no right to accelerate this Note prior to the
Maturity Date or the Payment Date based solely on the failure of a Possible
Combination to be consummated.




2.

Prepayment. The Company may not prepay this Note (in whole or in part) within
ninety (90) days following the date hereof without the prior written consent of
the Holder, which may be withheld or granted in the Holder’s sole discretion;
provided, however, that, after such ninety (90) day period, the Company may
prepay this Note (in whole or in part) without the prior written consent of the
Holder.




3.

No Usury. This Note is hereby expressly limited so that in no event whatsoever,
whether by reason of deferment or advancement of Loan proceeds, acceleration of
maturity of the Loan evidenced hereby, or otherwise, shall the amount paid or
agreed to be paid to the Holder hereunder for the loan, use, forbearance or
detention of money exceed the maximum interest rate permitted by the laws of the
State of Nevada. If at any time the performance of any provision involves a
payment exceeding the limit of the price that may be validly charged for the
Loan, or the use, forbearance or detention of money under applicable law, then
automatically and retroactively, ipso facto, the obligation to be performed
shall be reduced to such limit, it being the specific intent of the Company and
the Holder hereof that all payments under this Note are to be credited first to
interest as permitted by law, but not in excess of (a) the agreed rate of
interest hereunder, or (b) that permitted by law, whichever is the lesser, and
the balance toward the reduction of principal.





--------------------------------------------------------------------------------




4.

Attorneys’ Fees. If the indebtedness represented by this Note or any part
thereof is collected in bankruptcy, receivership or other judicial proceedings
or if this Note is placed in the hands of attorneys for collection after the
occurrence of an Event of Default, the Company agrees to pay, in addition to the
principal and interest payable hereunder, reasonable attorneys’ fees and actual
costs incurred by the Holder, as well as any and all interest that has accrued
on the outstanding principal balance of this Note after the commencement of
bankruptcy, receivership or other judicial proceedings.




5.

Transfer. The rights and obligations of the Company and the Holder of this Note
will be binding upon and inure to the benefit of the successors, assigns, heirs,
administrators and transferees of the parties hereto. Notwithstanding anything
to the contrary herein, this Note is not transferrable by the Company without
the prior written consent of the Holder, which consent may be withheld, delayed
or conditioned in the Holder’s sole discretion.




6.

Notices. All notices, requests or other communications required or permitted to
be delivered hereunder shall be delivered in writing to such address as the
Company or the Holder, as applicable, may from time to time specify in writing.
Notices if (a) mailed by certified or registered mail or sent by hand or
overnight courier service shall be deemed to have been given when received, (b)
sent by facsimile during the recipient’s normal business hours shall be deemed
to have been given when sent (and if sent after normal business hours shall be
deemed to have been given at the opening of the recipient’s business on the next
business day) and (iii) sent by e-mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment). Copies of all notices to the Company shall be provided
to Aaron B. Zarkowsky, Howard & Howard Attorneys, 200 S. Michigan Ave. #1100,
Chicago, IL 60604, Fax: 312.939.5617, abz@h2law.com.




7.

Security.




(a)

To secure all of its obligations hereunder, the Company hereby collaterally
assigns, pledges and grants to the Holder a security interest in all of the
Company’s right, title and interest in and to all of the Company’s tangible and
intangible assets and property of any kind, no matter where now or hereafter
located or existing and whether such assets and property, including cash, are
now owned or hereafter acquired or created, all accessions, additions,
improvements, replacements and substitutions thereto, all books, records and
software related thereto (whether computer-stored or otherwise), and any and all
proceeds or products of (or additions or accessories to) any of the foregoing
(the “Collateral”); provided, however, that the Collateral shall not include
equipment leased by the Company or acquired by the Company with purchase money
indebtedness, whether or not the subject of UCC-1 financing statements as of the
date hereof. The Company will, from time to time, execute, deliver, file and
record, as applicable, any statement, assignment, instrument, document,
agreement or other paper and take any other action that from time to time may be
necessary in order to create, preserve, perfect, confirm, validate, or protect
the foregoing security interest. To the extent permitted by law, the Company
hereby authorizes the Holder to file financing statements and continuation
statements to perfect the Holder’s security interest in the Collateral. The
Company hereby further authorizes the Holder to file with the United States
Patent and Trademark Office and the United States Copyright Office (and any
successor office and any similar office in any state of the United States or in
any other country) this Note and other documents for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest granted by
the Company hereunder, without the signature of the Company where permitted by
law. When all amounts due under this Note have been paid in full and/or
converted per Section 11 of this Note, all of the provisions of this Note
relating to the Collateral and the Holder ‘s secured interest therein shall
terminate, and the Holder, at the request of the Company, will execute and
deliver to the Company the proper instruments (including UCC termination
statements) acknowledging the termination of such provisions, and will duly
assign, transfer and deliver to the Company the Collateral. Until all amounts
due under this Note have been paid in full, the Company shall not transfer,
assign, pledge or hypothecate any of the Collateral, whether by operation of law
or otherwise, other than in the ordinary course of business.




(b)

The Company represents and warrants to the Holder that, except for equipment
leased by the Company or equipment acquired with purchase money indebtedness
(whether or not the subject of UCC-1 financing statements) listed on Exhibit A
hereto (the “Permitted Liens”), it owns good and marketable title to the
Collateral, free and clear of any liens or encumbrances and that it has the full
legal authority and power to grant the foregoing security interest in, and to
assign, the Collateral to the Holder in the manner provided herein.




8.

Event of Default.




(a)

General. If an Event of Default (as defined below) occurs, the Holder may, by
notice to the Company, declare the principal amount then outstanding of, and the
accrued interest on, this Note to be immediately due and payable.




(b)

Definition. For purposes of this Note, an “Event of Default” is any of the
following occurrences:





- 2 -




--------------------------------------------------------------------------------




(i)

The Company shall fail to pay the outstanding principal and all accrued and
unpaid interest on this Note on the Maturity Date; or




(ii)

If the Company shall default (as principal or guarantor or other surety) in the
payment of any principal of or premium or interest on any debt which is
outstanding in a principal amount of at least $50,000 in the aggregate, or if
any event shall occur or condition shall exist in respect of any such debt or
under any evidence of any such debt or of any mortgage, indenture or other
agreement relating thereto which would permit or shall have caused the
acceleration of the payment of such debt, and such default, event or condition
shall continue for more than the period of grace, if any, specified therein and
shall not have been waived pursuant thereto; or




(iii)

If the Company shall (i) file, or consent by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, (ii) make an assignment for
the benefit of its creditors, (iii) consent to the appointment of a custodian,
receiver, trustee (or other officer with similar powers) of itself or of any
substantial part of its property, (iv) be adjudicated insolvent or otherwise
admit in writing its inability to pay its debt as it becomes due, or (v) take
corporate action for the purpose of any of the foregoing; or




(iv)

If a court or governmental authority of competent jurisdiction shall enter an
order appointing, without consent by the Company, a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial part of its property, or if an order for relief shall be entered in
any case or proceeding for liquidation or reorganization or otherwise to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Company, or if any petition
for any such relief shall be filed against the Company and such petition shall
not be dismissed without thirty (30) days; or




(v)

If there shall exist final judgments against the Company aggregating in excess
of $50,000 and if any one of such judgments shall have been outstanding for any
period of forty-five (45) days or more from the date of its entry and shall not
have been discharged in full or stayed pending appeal; or




(vi)

The Company shall take any corporate action authorizing, or in furtherance of,
any of the foregoing; or




(vii)

The Company shall have materially breached any covenant, representation or
warranty in this Note, and such breach (to the extent capable of being cured)
shall not have been cured within thirty (30) days following notice of such
material breach by the Holder to the Company.




(c)

Remedies on Default, etc. In case any one or more Events of Default shall occur
and be continuing, and subject to the notice requirement set forth in Section 1
of this Note, the Holder may proceed to protect and enforce its rights by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein, or for an injunction
against a violation of any of the terms hereof or thereof, or in aid of the
exercise of any power granted hereby or thereby or by law or otherwise. In case
of a default in the payment of any principal of or premium, if any, or interest
on this Note, the Company will pay to the Holder such further amount as shall be
sufficient to cover the actual cost and expenses of collection, including,
without limitation, reasonable attorneys’ fees, expenses and disbursements. No
course of dealing and no delay on the part of the Holder in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
the Holder’s rights, powers or remedies. No right, power or remedy conferred by
this Note upon the Holder shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Further, if any Event of Default shall have occurred
and be continuing, the Holder, without any other notice to or demand upon the
Company, may, to the fullest extent permitted under applicable law, assert all
rights and remedies of a secured party under the UCC or other applicable law,
including, without limitation, the right to take possession of, hold, collect,
sell, lease, deliver, grant options to purchase or otherwise retain, liquidate
or dispose of all or any portion of the Collateral.





- 3 -




--------------------------------------------------------------------------------




9.

Restrictive Covenants. So long as any amounts remain outstanding on this Note,
the Company (a) shall not, without the prior written consent of the Holder
(which consent may be withheld, delayed or conditioned in the sole discretion of
the Holder), take any of the following actions: (i) pay cash dividends or
distributions on any equity securities of the Company; (ii) liquidate, dissolve
or wind up, or sell all or substantially all of its assets; (iii) incur any
indebtedness for borrowed money (other than equipment leases or purchase money
indebtedness), (iv) amend its charter documents, including, without limitation,
its articles of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder, (v) merge into, acquire or
consolidate with any other entity, or undertake any transaction in which, after
giving effect to such transaction, the shareholders of the Company immediately
prior to such transaction would own less than 50% of the aggregate voting power
of the Company or the successor entity of such transaction, (vi) make any loan
to, extend credit to, guarantee the debt of, or invest in any third party (other
than the extension of credit to customers in the ordinary course of business),
(vii) raise the salaries of, or pay bonuses to, any employee or consultant of
the Company, (viii) make any payment to any stockholder of the Company, (ix)
change its corporate name, jurisdiction of incorporation or the location of the
Collateral, or (x) agree in writing to take any of the foregoing actions, and
(b) shall continue to carry on its business in the ordinary course and
consistent with its past practices.




10.

Additional Covenants. The Company agrees that while this Note is outstanding:




(a)

the Company will, upon request made at any time and from time to time by the
Holder, execute deposit account control agreements or other agreement as may be
necessary to confirm and/or perfect the Holder’s first priority interest in and
to any and all deposit accounts that may be maintained with any depository
institution in the manner provided in the Commercial Code of the state where
such deposit accounts are maintained, or the state’s laws that are otherwise
applicable to such deposit accounts (and use best efforts to cause the
applicable depository institution to execute such agreements).




(b)

the Company will deliver to the Holder records and schedules, in a level of
detail satisfactory to the Holder, which show the status and condition of the
Collateral, including its location and a description of any contracts or other
matters which affect the Collateral (collectively, “Collateral Material”).




(c)

Disclosure and Use of Collateral Material. The Holder shall not disclose any of
the Collateral Material of the Company other than to the Holder’s
Representatives (a) who are subject to confidentiality and use obligations no
less restrictive than those contained in this Note, and (b) on a need to know
basis, as reasonably necessary for the purposes set forth in this Note. The
Holder shall, and shall cause its representatives to, preserve the
confidentiality of all Collateral Material and safeguard against its
unauthorized disclosure or use, including advising all Representatives of the
confidential nature of the Collateral Material. The Holder agrees that it shall,
and shall cause its representatives to, use at least the same degree of care
that it uses to protect its own confidential information, but no less than
appropriate efforts to prevent the unauthorized use, dissemination, disclosure
or publication of the Collateral Material. The Collateral Material of the
Company shall not be reproduced by the Holder in any form except as required for
the purpose of this Note. Any reproduction or derivative work of any Collateral
Material shall remain the property of the Company and shall contain any and all
confidential or proprietary notices or legends that appear on the original,
unless otherwise authorized in writing by the Company. The Holder shall, and
shall cause its Representatives to, use the Collateral Material solely for the
purpose of this Note. The Holder will be fully responsible for any breach of
this Section 10(c) by any of the Holder’s Representatives.




11.

Conversion.




(a)

Prior to the date that all amounts due and owing under this Note are paid in
full, the Holder shall have the right, at the Holder’s option, to convert the
outstanding principal amount of this Note, plus all accrued and unpaid interest
thereon, at any time, in whole but not in part, into that number of fully paid
and nonassessable shares of the Company’s common stock (“Common Stock”) equal to
10% of the total issued and outstanding shares of Common Stock (treating as
outstanding for this purpose all Common Stock equivalents, and all shares of
Common Stock issuable upon conversion of all outstanding securities convertible
into Common Stock and the exercise of all stock options and warrants to purchase
Common Stock outstanding immediately before any such conversion) as of, and
after giving effect to, the conversion of this Note (the “Percentage Interest”).





- 4 -




--------------------------------------------------------------------------------




(b)

Before the Holder shall be entitled to convert this Note into Common Stock, the
Holder shall surrender this Note, duly endorsed, at the office of the Company
(or deliver a notice to the effect that the original Note has been lost, stolen
or destroyed and an agreement whereby the Holder agrees to indemnify the Company
from any loss incurred by it in connection with this Note) and shall give
written notice, postage prepaid, to the Company at its principal corporate
office, of the election to convert the same pursuant to Section 11(a) of this
Note. The Company shall, as soon as practicable thereafter (but in any event
within ten (10) days thereafter), without any further action needed by the
Company, issue to the Holder a stock certificate for the number of shares of
Common Stock equal to the Percentage Interest; provided, however, that if the
Holder gives the foregoing written notice to the Company after ninety (90) days
following the date hereof, the Company shall, as soon as practicable after such
notice is given (but in any event within ten (10) days thereafter), without any
further action needed by the Company, either (i) indefeasibly pay all amounts
due and owing under this Note in full or (ii) issue to the Holder a stock
certificate for the number of shares of Common Stock equal to the Percentage
Interest. The conversion shall be deemed to have been effected immediately prior
to the close of business on the date of the surrender of this Note, and the
Holder shall be treated for all purposes as the record holder of such Common
Stock as of such date.




(c)

In the event that the business of the Company is conducted by the Company and
its affiliates through an entity other than the Company and any wholly-owned
subsidiary, then the Holder shall have the right thereafter to convert this Note
into the Common Stock issuable upon the conversion of this Note and the equity
securities of such other entity(ies) representing an equity stake in such other
entity(ies) equivalent to the Percentage Interest.




(d)

No fractional shares of Common Stock shall be issued upon conversion of this
Note. In lieu of the Company issuing any fractional shares to the Holder upon
the conversion of this Note, the Company shall pay cash to the Holder in the
amount of outstanding principal and accrued interest that is not so converted.




12.

Representations and Warranties. In order to induce the Holder to purchase this
Note, the Company makes the following representations and warranties to the
Holder:




(a)

Organization and Corporate Power. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Illinois
and has all requisite corporate power and authority to own its properties and to
carry on its business as presently conducted. The Company is duly licensed or
qualified to do business as a foreign corporation in each jurisdiction wherein
the character of its property, or the nature of the activities presently
conducted by it, makes such qualification necessary or is otherwise required by
law.




(b)

Authorization. The Company has all necessary corporate power and has taken all
necessary corporate action required for the due authorization, execution,
delivery and performance by the Company of this Note. The issuance of the Note
does not and will not require any further corporate action. This Note is a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms.




(c)

Government Approvals. No consent, approval, license or authorization of, or
designation, declaration or filing with, any court or governmental authority is
or to the best of the Company’s knowledge will be required on the part of the
Company in connection with the execution, delivery and performance by the
Company of this Note or the shares issuable upon conversion hereof (the
“Shares”).




(d)

Subsidiaries. The Company does not have any subsidiaries or other equity
investment in any other entity.




(e)

Litigation. There is no litigation or governmental proceeding or investigation
pending or, to the knowledge of the Company, threatened, against the Company or
against any officer, key employee or stockholder of the Company in his capacity
as such. Neither the Company, nor any officer, key employee or stockholder of
the Company in his capacity as such is, to the knowledge of the Company or any
such officer, key employee or stockholder of the Company, in default with
respect to any order, writ, injunction, decree, ruling or decision of any court,
commission, board or other government agency.




(f)

Compliance with Laws and Other Instruments. The Company is in compliance with
all of the provisions of its charter and by-laws, and in all respects with the
provisions of any mortgage, indenture, lease, license, other agreement or
instrument, judgment, decree, judicial order, statute, and regulation by which
it is bound or to which the Company or any of its properties are subject. No
consent or approval under any contract, agreement, lease, instrument or other
documents to which the Company is a party is or will be required in connection
with the execution, delivery or performance of this Note or the issuance of the
Shares. Neither the execution, delivery or performance of this Note nor the
issuance of the Shares will violate, or result in any breach of, or constitute a
default under, or result in the imposition of any encumbrance upon any asset of
the Company pursuant to any provision of the Company’s charter or by-laws, or
any statute, rule or regulation, contract or lease, judgment, decree or other
document or instrument by which the Company is bound or to which the Company or
any of its assets or properties are subject.





- 5 -




--------------------------------------------------------------------------------




(g)

Taxes. The Company has filed all tax returns (including statements of estimated
taxes owed) required to be filed within the applicable periods for such filings
and has paid all taxes required to be paid or will pay such taxes prior to the
time they become delinquent.




(h)

Licenses and Permits. The Company has all permits, licenses, orders, franchises
and other rights and privileges of all federal, state, local or foreign
governmental or regulatory bodies necessary for the Company to conduct its
business as presently conducted. All such permits, licenses, orders, franchises
and other rights and privileges are in full force and effect and, to the
knowledge of the Company, no suspension or cancellation of any of them has
occurred or is threatened.




(i)

Use of Proceeds. The Company will apply the proceeds from the issuance and sale
of this Note solely as described in Section 1 of this Note.




(j)

Shares. Upon issuance of the Shares, the Shares will be duly and validly issued,
fully paid and non-assessable shares of Common Stock.




(k)

Security. This Note creates a valid security interest in favor of the Holder in
the Collateral and, if properly perfected by filing in the appropriate
jurisdictions, or by possession or control of such Collateral by the Holder or
delivery of such Collateral to the Holder, shall constitute a valid, perfected,
first-priority security interest in such Collateral subject to Permitted Liens.




13.

Representations, Warranties and Covenants of Ivan Madera and Olya Havell. In
order to induce the Holder to extend the Loan evidenced by this Note, each of
Ivan Madera (“IM”) and Olya Havell (“OH”), in his and her individual capacity,
jointly and severally make the following representations, warranties and
covenants to the Holder. Notwithstanding the foregoing, the representations,
warranties and covenants of IM and OH are solely contained in this Section 13:




(a)

IM owns of record and beneficially 400 shares (the “IM Shares”) of Common Stock,
representing 38.8% of the Company’s issued and outstanding capital stock (the
“Company Shares”).




(b)

OH owns of record and beneficially 400 shares (the “OH Shares”) of Common Stock,
representing 38.8% of the Company Shares.




(c)

So long as any amounts remain outstanding on this Note, IM and OH will not,
without the Holder’s written consent (such consent not to be unreasonably
withheld), directly or indirectly sell, transfer or otherwise dispose of any of
the IM Shares or the OH Shares.




(d)

If this Note is converted into Common Stock and thereafter (i) the Company
receives a third-party offer for the sale of any Common Stock, the Company will
first offer such Common Stock to the Holder on the same economic terms offered
by such third-party before completing the sale to the third party (the “Company
ROFR”), or (ii) IM or OH receives a third-party offer for the sale of any of the
IM Shares or the OH Shares, as applicable, IM or OH will first offer the IM
Shares and the OH Shares, as applicable, to the Holder on the same economic
terms offered by such third-party before completing the sale to the third party
(the “ROFR”). If the Company ROFR is not exercised by the Holder, then the
Holder will be given the opportunity to participate pro rata in any such sale on
the same economic terms applicable to the Company. If the ROFR is not exercised
by the Holder, then the Holder will be given the opportunity to participate pro
rata in any such sale on the same economic terms applicable to IM (as to the IM
Shares) and OH (as to the OH Shares).




14.

Waivers and Amendments. The Company hereby waives presentment, demand for
performance, notice of non-performance, protest, notice of protest and notice of
dishonor. No delay on the part of the Holder in exercising any right hereunder
shall operate as a waiver of such right or any other right. Any term of this
Note may be amended or waived only with the written consent of the Company and
the Holder.




15.

Governing Law. This Note is being delivered in, and shall be governed by and
construed in accordance with, the laws of the State of Nevada, without regard to
conflicts of laws provisions thereof.







[Signature Page Follows]











- 6 -




--------------------------------------------------------------------------------

The Company has duly executed this Promissory Note as of the date first stated
above.




 

MORF3D, INC.,

 

an Illinois corporation

 

 

 

By:

/s/ Ivan Madera                                                 

 

Name:

Ivan Madera

 

Title:

President and Chief Executive Officer

 

 

 

/s/ Ivan Madera                                                           

 

Ivan Madera, in his individual capacity solely with respect to Section 13 of
this Note and not otherwise

 

 

 

/s/ Olya Havell                                                            

 

Olya Havell, in her individual capacity solely with respect to Section 13 of
this Note and not otherwise

 

 

 

 

 

SIGMA LABS, INC.,

a Nevada corporation

 

 

 

By:

/s/ Mark J. Cola                                                  

 

Name:

Mark Cola

 

Title:

President and Chief Executive Officer

 

 

 








- 7 -




--------------------------------------------------------------------------------




Exhibit A




Permitted Liens




(see attached)











- 8 -


